Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review determinations of the State Tax Commission which sustained the imposition of sales tax upon the sale of tickets to closed circuit telecasts in movie theatres during the tax periods in question and which used their facilities at various times during those periods to project onto their screens closed circuit telecasts of boxing matches which were held out-of-State. On March 11, 1976, the Sales Tax Bureau of the Department of Taxation and Finance issued to each petitioner notices of determination and demands for payment wherein it was alleged that the paid admissions to these telecasts were subject to the sales tax, and petitioners thereafter duly filed applications for revision on the ground that the admissions to the telecasts were exempt from the sales tax, under section 1105 (subd [f], par [1]) of the Tax Law, as charges for admission to motion picture theatres. Following a hearing, the State Tax Commission ruled that the charges were subject to the imposition of the sales tax, and petitioners consequently instituted the present CPLR article 78 proceeding. We hold that the commission’s determinations should be sustained. In so ruling, we note that the commission’s determinations should be sustained. In so ruling, we note that the commission’s construction of the cited statute should be upheld unless it is unreasonable (Matter of Howard v Wyman, 28 NY2d 434). Also, it is noteworthy that an exemption from taxation is a matter of legislative grace and not of right which must clearly appear in a statute, and the burden is upon the taxpayer to establish this right to an exemption (Matter of Grace v New York State Tax Comm., 37 NY2d 193). Most significantly, when an exemption does appear in a statute, it "is to be construed strictly against the taxpayer” (Engle v Talarico, 33 NY2d 237, 240). Applying these principles to the matters at hand, we find that it was certainly reasonable for the commission to conclude that the statutory exemption for admission charges to motion picture theatres applies only to admissions when such places of amusement are functioning as motion picture theatres, i.e., showing movies. This construction furthers the legislative intent of aiding the economically troubled motion picture theatre operators without needlessly extending the exemption and depleting tax revenues by including within the exempt class of amusements other forms of entertainment such as live, closed circuit telecasts of boxing matches. Such being the case the commission’s determination should not be disturbed. Our resolution of this question renders unnecessary any consideration of the timeliness of petitioner Century Theatres’ challenge to the commission’s ruling. Determinations confirmed, and petitions dismissed, without costs. Greenblott, Main and Casey, JJ., concur.